Citation Nr: 1212088	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-09 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction in disability rating from 40 percent to 20 percent for post operative right acromioclavicular joint separation with posttraumatic arthritis, effective March 19, 2007, was proper.

2.  Whether a reduction in disability rating from 10 percent to 0 percent for right shoulder impingement syndrome, effective April 9, 2007, was proper.

 3.  Entitlement to service connection for peripheral vascular disease (PVD)of the left lower extremity (LLE), to include as secondary to exposure to herbicides and toxic chemicals.

4.  Entitlement to service connection for PVD of the right lower extremity (RLE), to include as secondary to exposure to herbicides and toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to October 1977, to include service in the Republic of Vietnam from August 1965 to August 1966 and from August 1969 to August 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides; entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or due to exposure to herbicides; and entitlement to service connection for a skin disorder, to include as due to exposure to herbicides and toxic chemicals have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  At the time of the June 2007 RO decision that reduced the rating for post operative right acromioclavicular joint separation with posttraumatic arthritis from 40 percent to 20 percent effective March 19, 2007, the 40 percent rating had been in effect for more than 5 years. 

2.  At the time of the June 2007 RO decision that reduced the rating for right shoulder impingement syndrome from 20 percent to 0 percent effective April 9, 2007, the 10 percent rating had been in effect for more than 5 years. 

3.  The reduction in ratings was done without consideration of the procedural due process requirements of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344.

4.  PVD is not among the disabilities recognized by VA as associated with Agent Orange exposure. 

5.   PVD of the left and the right lower extremities was not shown in service or for many years thereafter, there is no medical evidence of a nexus between the Veteran's diagnosed PVD first documented many years after service, and the Veteran's active service, to include in-service exposure to Agent Orange or toxic chemicals.


CONCLUSIONS OF LAW

1.  The June 2007 RO rating decision which reduced the Veteran's rating for his service-connected post operative right acromioclavicular joint separation with posttraumatic arthritis, from 40 percent to 20 percent, effective March 19, 2007, was not proper and the criteria for restoration of the 40 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2011). 

2.  The June 2007 RO rating decision which reduced the Veteran's rating for his service-connected right shoulder impingement syndrome from 10 percent to 0 percent, effective March 19, 2007, was not proper, and the criteria for restoration of the 10 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2011). 

3.  The criteria for service connection for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
4.  The criteria for service connection for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With regard to the claims for service connection, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2007 and July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  In this case, the Board finds it unnecessary to schedule the Veteran for VA examinations to adjudicate the claims for service connection because the competent medical evidence of record does not link any current diagnosis of PVD of the left or the right lower extremities to any event, injury, or disease in service, nor is there any medical evidence that etiologically links those claimed disabilities to service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating reductions

In an April 1996 rating decision, service-connection for right shoulder impingement syndrome was granted and a 10 percent rating was assigned from January 5, 1996.

In a March 2002 rating decision, the RO granted a 40 percent disability rating for post operative right acromioclavicular joint separation with posttraumatic arthritis, effective February 20, 2001.

It appears that correspondence received from the Veteran in February 2007 was accepted as a requested for higher ratings for the Veteran's right shoulder disabilities on appeal.  At that time, the Veteran's combined disability rating was 60 percent .

On April 9, 2007, the Veteran underwent a VA examination of his right shoulder disabilities. 

A June 2007 rating decision decreased the ratings for the Veteran's right shoulder impingement syndrome from 10 percent to 0 percent, effective April 9, 2007 and decreased the rating for the Veteran's post operative right acromioclavicular joint separation with posttraumatic arthritis from 40 percent to 20 percent, effective March 19, 2007.  That rating decision also granted a higher 50 percent rating for posttraumatic stress disorder, effective December 13, 2006.  Thus, the Veteran's combined rating was 70 percent from December 13, 2006, and then it was reduced to 60 percent effective March 19, 2007.  In the rating decision, the RO stated that since this new rating would not result in a reduction or discontinuance of compensation payment currently being made, due process pursuant to 38 CFR 3.105(e) was not required.  However, the Board disagrees.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e) (2011). 

In addition, the 40 percent rating for post operative right acromioclavicular joint separation with posttraumatic arthritis  and the 10 percent rating for right shoulder impingement syndrome were each in effect for more than 5 years.  As a result, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings are specifically applicable in this appeal.  38 C.F.R. § 3.344(c) (2011).  The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce a rating for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413 (1993).  Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the error was not in accordance with the law.  Greyzck v. West, 12 Vet. App. 288 (1999).

It appears that the procedural requirements have not been met in this case.  Specifically, when the RO reduced the ratings for the right shoulder disabilities in the June 2007 rating decision, the lower ratings resulted in a reduction of compensation payable in conjunction with the RO's grant of a higher rating for PTSD.  Based on the RO's decision to assign a higher rating for PTSD effective from December 13, 2006, the Veteran was assigned a combined 70 percent rating also from December 13, 2006.  Then, due to the reduction in the Veteran's right shoulder disabilities, the combined rating was reduced to 60 percent effective from March 19, 2007.  The Board finds that constitutes a reduction in the current compensation, even though the RO concluded otherwise.  Therefore, a rating proposing severance should have been prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  In this case, the evidence of record does not show that a proposed reduction of the ratings for the Veteran's right shoulder disabilities was issued.

In addition, a review of the RO's June 2007 decision, the April 2008 statement of the case, and the September 2009 supplemental statement of the case, shows that the RO appears to have essentially analyzed the issues of reduction of the ratings for the Veteran's right shoulder disabilities as it would a claim for an increased rating.  Specifically, the RO's analysis only discussed the criteria for higher ratings under diagnostic codes 5201 and 8717, and did not include or discuss the provisions of 38 C.F.R. § 3.344.  Furthermore, the analysis did not discuss the issue of whether there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  In summary, it does not appear that the reduction complied with 38 C.F.R. § 3.344. 

Decisions by the RO or the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void at their inception.  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); Hayes v. Brown, 9 Vet. App. 67 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio). 

Since the rating decision that accomplished the reductions of the Veteran's right shoulder disabilities did not properly apply the provisions of 38 C.F.R. §§ 3.105 and 38 C.F.R. § 3.344, the Board finds that the failure to meet the procedural requirements for reduction renders those reductions void.  The appropriate remedy is the restoration of each of the disability ratings effective on the date of the reduction.  Hayes v. Brown, 9 Vet. App. 67 (1996) (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 40 percent rating for post operative right acromioclavicular joint separation with posttraumatic arthritis and 10 percent rating for right shoulder impingement syndrome were improperly reduced.  The reduction of each rating is void ab initio because the reductions did not meet the procedural requirements for reduction.  Therefore, the 40 percent rating for post operative right acromioclavicular joint separation with posttraumatic arthritis, and the 10 percent rating for right shoulder impingement syndrome should be restored.  

Accordingly, the Board finds that restoration of the 40 percent rating for post operative right acromioclavicular joint separation with posttraumatic arthritis and the 10 percent rating for right shoulder impingement syndrome, effective March 19, 2007, is warranted.  The Board has resolved reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may be rebuttably presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e), Note 3 (2011).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586 -57589 (1996). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.309 (2011).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was causally linked to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 2002); 38 C.F.R. § 3.303 (2011). 

In this case, peripheral vascular disease is not among the conditions for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  Therefore, service connection for the Veteran's peripheral vascular disease of the left and the right lower extremities may not be presumed based on an association with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, the Veteran is not precluded from establishing service connection for his condition with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Hence, the Board will also consider the Veteran's claim on a direct service connection basis.  

The Veteran contends that during service he served as an ammunition, explosive materials, and missile specialist.  He was involved on a daily basis with the storage, shipment, maintenance, and inventory of chemical, conventional, and nuclear fillers and warheads.  He contends the he developed itching, tiredness, weakness, numbness, and a severe rash of both lower extremities in service in 1973 and that since that time he has suffered with weakness and numbness of the lower extremities and feet.

Service treatment records show that the Veteran was treated for skin conditions in July and August 1973.  However, the records are negative for any complaints, finding, symptoms, or diagnosis of weakness or numbness of the lower extremities and feet.  A February 1975 report of medical examination evaluated the Veteran's lower extremities and neurologic system as clinically normal and the Veteran denied any problems with cramps in his legs, foot trouble, neuritis, or paralysis on a contemporaneous report. 

A February 1979 VA examination report shows that the Veteran's complained of severe right shoulder pain and that his left shoulder also bothered him at times.  The Veteran's neurological system was found to be grossly normal.  There were no complaints, findings, or diagnosis of any bilateral lower extremity disability.  

May 1988 VA medical records show that the Veteran was seen for complaints of headaches and neck pain and increased right shoulder symptoms.  There were no complaints, findings, or diagnosis of any bilateral lower extremity disability.  

A May 2000 VA medical record notes that the Veteran complained of pain in the left hip area after playing golf.  It was also noted that his left great toe became numb when it was bothering him.  The diagnosis was left hip area pain, probably due to claudication and PVD.

A June 2000 Palm Coast Imaging Center report shows that the Veteran had left leg pain and claudication.  The findings indicated moderate artherosclerotic disease involving the left lower extremity.  The impression was that the ankle brachial index of the LLE was 0.68 which was consistent with at least moderate peripheral vascular disease involving the left lower extremity, the right lower extremity was within normal limits.

A March 2001 VA vascular consultation record notes that the Veteran had a history of short distance left thigh claudication for which he underwent bilateral femoral artery reconstruction in August 2000 at an outside hospital.  The Veteran had improved with respect to left thigh symptoms, but had developed left leg numbness and mild discomfort for one month.  The impression was that there was no evidence of peripheral vascular occlusive disease at present.

A June 2004 Florida Hospital record notes that the Veteran was diagnosed with a history of a severe degree of peripheral vascular disease, status post left knee arthroplasty, post fem-pop bypass surgery three years ago.  

In December 2006, the Veteran submitted a claim for service connection for PVD in the bilateral lower extremities in which he stated that severe pain, burning, and numbness began in his thighs, legs, and feet in June or July 1999. 

An April 2007 VA medical record notes that the Veteran has PVD with intermittent claudication.  

A July 2008 Florida Hospital record shows that the Veteran was seen for complaints of extreme pain to the right leg for the past three weeks and a history of PAD.  An ultrasound impression was 2.1 centimeter right common femoral artery aneurysm.  

An August 2008 Florida Hospital record shows that the Veteran was seen in the emergency room with complaints of an onset of an inability to walk on his left lower extremity and left upper extremity numbness.  The Veteran's discharge diagnoses included acute right thalamic cerebrovascular accident and PVD.  

A November 2009 VA medical record shows that the Veteran was prescribed a cream to apply to affected area of skin four times a day, as needed, for relief of minor aches and pains of muscles.  It was noted that the Veteran had right leg muscle cramps, joint pain, or stiffness.  The assessment was PVD with intermittent claudication.  

The record on appeal shows that the Veteran was not found to have PVD manifestations for more than 20 years after his separation from active service.  The first medical record showing that the Veteran had any complaints pertaining to his lower extremities was a May 2000 VA record in which the Veteran was noted to have complaints of pain in the left hip area with related numbness in his left great toe.  He was diagnosed was left hip area pain, probably due to claudication and PVD.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Additionally, there is no competent medical evidence or opinion that the Veteran's  diagnosed PVD is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for PVD, to include as due to herbicide exposure or toxic chemicals.

In addition, the Board notes that the Veteran has contended on his own behalf that his diagnosed PVD is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that the question regarding the relationship between the Veteran's PVD and his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Symptoms of PVD require specialized training for a determination as to diagnosis and causation, and is lay opinions on etiology are not competent.  Therefore, as the Veteran has only provided his own statements regarding causation, the Board finds that the Veteran's statements are of little probative value as he is not competent to opine on such a complex medical question.

The Veteran contends that since receiving treatment for weakness and numbness in service in 1973, he has continued to suffer with weakness and numbness of the lower extremities and feet.  Initially, the Board notes that there is no evidence in the Veteran's service treatment records that he received treatment for any symptoms or manifestations of a condition affecting the bilateral lower extremities.  No chronic disorder affecting the bilateral lower extremities was noted in the service treatment record.  Moreover, there is no evidence that the Veteran had any complaints regarding his bilateral lower extremities for more than 20 years after service.  In fact, when the Veteran applied for VA benefits in October 1977, he identified skin irritation and left upper back pain as the disabilities for which he was requesting service connection, but did not indicate that he had any lower extremity symptoms.  A February 1979 VA examination was negative for any complaints regarding the bilateral lower extremities and there were no medical findings or diagnosis of PVD at that time.  In fact, his neurological system was evaluated as grossly normal.  

VA and private medical records showing treatment for symptoms and diagnosis of PVD from May 2000 never indicate that PVD was relating to any aspect of the Veteran's service.  The Veteran first claimed that he had symptoms of severe pain, burning and numbness in his thighs, legs, and feet related to service in his December 2006 claim for VA benefits.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Indeed, he stated that those symptoms began in June/July 1999, more than 20 years after discharge from service.  The Board finds it less credible that if the Veteran was having symptoms of PVD that were related to service that he would wait more than 20 years after service to seek either treatment or other assistance.  Moreover, the Veteran has specifically identified the first symptom manifestation in June or July 1999.  Therefore, the Board finds that neither chronicity nor continuity has been established, either through the competent evidence or through the Veteran's statements.  

The Board finds that the preponderance of the evidence weighs against the claim for service connection for PVD of the lower extremities and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 













	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of a 40 percent disability rating for service-connected post operative right acromioclavicular joint separation with posttraumatic arthritis, effective March 19, 2007, is granted.

Restoration of a 10 percent disability rating for service-connected right shoulder impingement syndrome, effective March 19, 2007, is granted.

Service connection for PVD of the left lower extremity, to include as secondary to exposure to herbicides and toxic chemicals, is denied.

Service connection for PVD of the right lower extremity, to include as secondary to exposure to herbicides and toxic chemicals, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


